Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

In view of the appeal brief filed on 06/16/2022, PROSECUTION IS HEREBY REOPENED. New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 1.  The “loading system” recited in claim 1 is interpreted to be capsule holder (see paragraph 48 publication of the application).  The “an actuator unit” recited in claim 1 is interpreted to be a rotary actuator to provide rotary motion (see paragraph 74 publication of the application).  The “linear actuator” recited in claim 1 is interpreted to be a rotary member and a guide member (see paragraph 19 publication of the application).  The “a rotary member” recited in claim 1 is interpreted to be heating of the air (see paragraph 19 publication of the application).   The “a guide member” recited in claim 1 is interpreted to be to transfer the said linear motion to the capsule holder (see paragraph 22 publication of the application).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al (WO 2012/123440) in views of Neeper (2011/0089709) and Garr (2015/0374175).
 For claim 1, Gavillet teaches An extraction unit of a beverage preparation machine, the extraction unit configured to extract an ingredient of a beverage from a capsule (abstract) (fig.1 and 3a-3b), the extraction unit (2) comprising: a capsule holder (40 as shown in fig.1) operable to move between a capsule (5) receiving position and a capsule extraction position (fig.1) (page.9, lines 28-33); a capsule holder (40 as shown in fig.1) loading system operable to actuate the capsule holder between the capsule receiving position and the capsule extraction position (fig.1) (the capsule holder moves from open position to receive the capsule and moves to extract position) (page.12, lines 2-14), the capsule holder (40 as shown in fig.1) loading system comprising an actuator unit (3 and 4) and a loading mechanism (23 and 24) (page.9, lines 21-26), the actuator unit (3 and 4) configured to actuate the loading mechanism (23 and 24) (the actuator units moves the capsule holder using rotary motions as shown in fig.3b for receiving and extracting the capsule)(page.9, lines 20-26); and the loading mechanism comprising a linear actuator (rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b acts as linear actuator for moving the capsule holder from back side 23 as shown in fig.3b to front side 24 in linear motion as shown in fig.3b), the loading mechanism further comprises a gear (4), the actuator unit (3) configured to supply rotary motion to the gear (page.10, lines 5-10), the linear actuator (rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b acts as linear actuator) to receive the geared down rotary motion, convert the geared down rotary motion into linear motion, and couple the linear motion to the capsule holder (40) (the rotation movement of rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b creates rotation motion for moving the capsule holder from the back side 23 as shown in fig.3b to front side 24 as shown in fig.3b) (page,9, lines 15-26 and page.10, lines 2-13), wherein the linear actuator (3) comprises a rotary member (rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b)  and a guide member, the rotary member to receive the geared down rotary motion from the gear and in response to displace axially along the guide member by means of a screw threaded connection (the two rotary when they connect together as acts as thread connection as shown in fig.3b) to the guide member (fig.3a-3b) (page.10, lines 2-13). 
	Gavillet fails to teach the loading mechanism further comprises a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, the planetary gear train configured to gear down the rotary motion, an annular gear of the planetary gear train is arranged at an inner surface of the rotary member, an outer surface thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread, wherein the planetary gear train has a reduction ratio between 5 and 15.
Neeper teaches, a similar actuator unit, as shown in fig.10, the loading mechanism further comprises a planetary gear train (planar gear set 303 as shown in fig.10), the actuator unit (4 as shown in fig.1B) configured to supply rotary motion to the planetary gear train (planar gear set 303 as shown in fig.10), the planetary gear train configured to gear down the rotary motion (par.50, lines 1-10), an annular gear (3 as shown in fig.3b) of the planetary gear train (planar gear set 303 as shown in fig.10) is arranged at an inner surface of the rotary member (12 as shown in fig.3b), an outer surface (305 as shown in fig.10) thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread (fig.10 and 11 shows that screws are used to connect the outer surface 305 to another surface 301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). The combination Gavillet’s in view of Neeper fails to teach wherein the planetary gear train has a reduction ratio between 5 and 15.
Garr teaches, similar actuator with planetary gear, wherein the planetary gear train has a reduction ratio (par.52 and 54). Gavillet, in views Neeper and Garr, does not explicitly teach between 5 and 15.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, as modified by Neeper, to include the planetary gear train has a reduction ratio, as suggested and taught by Garr, because the planetary gear reduction allows a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear reduction that converts the lower torque higher RPM input into a high torque lower RPM output such that the gear reduction ratio determines the speed/torque conversion. Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Gavillet, in views Neeper and Garr, with specific ratio between 5 and 15, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)(par.52 and 54). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of allowing a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear reduction that converts the lower torque higher RPM input into a high torque lower RPM output such that the gear reduction ratio determines the speed/torque conversion (MPEP 2144.05). 
	 	For claim 2, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above; but fails to teach wherein the planetary gear train comprises an epicyclic gear train and an annular gear, the epicyclic gear train comprising: a sun gear; one or more planet gears; a carrier configured to rotatably support the one or more planet gears circumferentially about the sun gear, the one or more planet gears rotatably driven by the sun gear, the annular gear configured to extend at least partially around the one or more planet gear and rotatably driven therefrom, the sun gear configured to receive the rotary motion from the actuator unit, the annular gear configured to receive the rotary motion from the one or more planet gear and to output the geared down rotary motion.
Neeper further teaches, as shown in fig.1, 3b, wherein the planetary gear train (planar gear set 35 as shown in fig.3B) comprises an epicyclic gear train (6, 8, 10 and 14 as shown in fig.3B) and an annular gear (3 as shown in fig.3b), the epicyclic gear train comprising: a sun gear (105 as shown in fig.8c); one or more planet gears (6, 8, 10 and 14 as shown in fig.3B); a carrier (12 as shown in fig.3b) configured to rotatably support the one or more planet gears (6, 8, 10 and 14 as shown in fig.3B) circumferentially about the sun gear (105 as shown in fig. fig.8c), the one or more planet gears (6, 8, 10 and 14 as shown in fig.3B) rotatably driven by the sun gear (105 as shown in fig.8c), the annular gear (3 as shown in fig.7) configured to extend at least partially around the one or more planet gear (6, 8, 10 and 14 as shown in fig.3B) and rotatably driven therefrom, the sun gear (105 as shown in fig.8c) configured to receive the rotary motion from the actuator unit (4 as shown in fig. fig.1b) (par.41, lines 1-10), the annular gear (3 as shown in fig.3b) configured to receive the rotary motion from the one or more planet gear (6, 8, 10 and 14 as shown in fig.3B) and to output the geared down rotary motion (par.41, lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). 
 
For claim 3, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and  discussed above; but fails to teach wherein the carrier is rotationally constrained with respect to the sun gear and the one or more planet gears.
Neeper further teaches, as shown in fig.1B and 3B, wherein the carrier (12 as shown in fig.3B) is rotationally constrained with respect to the sun gear (105 as shown in fig.8C) and the one or more planet gears (6, 8, 10 and 14 as shown in fig.3B) (par.41, lines 1-10 and par.43, lines 1-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include carrier is rotationally constrained with respect to the sun gear and the one or more planet gears, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). 
 
For claim 4, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the actuator unit (3 and 4) comprises a motor, the motor being arranged with a rotational axis thereof parallel or coaxial a rotational axis of the gear (fig.1 and 3a-3b) (page.9, lines 20-26 and page.10, lines 8-14). 
 	Gavillet fails to teach the planetary gear train.
Neeper further teaches, as shown in fig.1B and 3B, the planetary gear train (planar gear set 35 as shown in fig.3B) (par.41, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). 

For claim 5, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above; but fails to teach wherein the sun gear is directly connected to a shaft of the motor.
Neeper further teaches, as shown in fig.3B, wherein the sun gear (105 as shown in fig.8C) is directly connected to a shaft (30 as shown in fig.3B) of the motor (4 as shown in fig.1B) (par.41, lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include sun gear connected to a shaft of the motor, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). 

For claim 6, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the linear actuator is configured with the linear motion parallel to a rotational axis of the motor (3 and 4) (fig.3a-3b) (page.9, lines 20-26 and page.10, lines 8-14). 
 For claim 7, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the motor (3) is mounted to an assembly comprising a structure selected from the group consisting of: a movable portion of the capsule holder; the carrier; and a component constrained to one of the movable portion of the capsule holder (40) (fig.1 and 3a-3b) (page.9, lines 20-26 and page.10, lines 8-14).  	For claim 8, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the capsule holder loading system  (40) comprises a constraint unit (23), which is operable to rotationally constrain with respect to a body of the extraction unit (2) and/or to prevent to translation with respect to the body of the extraction unit an assembly comprising a component selected from the group consisting of: the carrier; the actuator unit (3 and 4); a movable portion of the capsule holder (40); and a component constrained to one of the carrier, the actuator unit, a movable portion of the capsule holder (fig.1 and 6a-7b) (page.12, lines 10-33).  	For claim 11, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the rotary member (elements 3 and 4 as shown in fig1, 3a and 3b shows that is rotary member for rotating) rotatably connected to an assembly comprising a component selected from the group consisting of: carrier; actuator unit; movable portion of the capsule holder; and a component constrained to one of the carrier, the actuator unit, a movable portion of the capsule holder (fig.3a-3b) (page.9, lines 20-26 and page.10, lines 8-14).  	For claim 12, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein an outlet conduit of a fluid supply extends to an injector of the capsule holder though at least part of a rotary member of the linear actuator (fig.1 and 3a-3b) (page.12, lines 10-33).  	For claim 13, Gavillet teaches kit of parts for assembly in to an extraction unit of a beverage preparation machine (fig.1 and 3a-3b), the extraction unit (2) configured to extract an ingredient (50) of a beverage from a capsule (5) (abstract), the kit of parts comprising: a capsule holder (40) operable to move between a capsule receiving position and a capsule extraction position (page.12, lines 10-22) (fig.6a-7b); a capsule holder loading system operable to actuate the capsule holder between the capsule receiving position and the capsule extraction (the capsule holder moves for open position to receive the capsule and move to extract position) (page.12, lines 3-14), the capsule holder loading system (40) comprising an actuator unit (3 and 4) and a loading mechanism (23 and 24), the actuator unit configured to actuate the loading mechanism (page.9, lines 10-25 ) (fig.1 and 3a-3b); the loading mechanism comprising a linear actuator ((rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b acts as linear actuator for moving the capsule holder from back side 23 as shown in fig.3b to front side 24 as shown in fig.3b)) and gear (4), the actuator unit configured to supply rotary motion to the train (page.8, lines 15-20) (fig.1 and 3a-3b), the linear actuator ((rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b acts as linear actuator for moving the capsule holder from back side 23 as shown in fig.3b to front side 24 as shown in fig.3b)) to: receive the geared down rotary motion, convert the geared down rotary motion into linear motion and couple the linear motion to the capsule holder (40) (page.10, lines 2-13), wherein the linear actuator comprises a rotary member (4 as shown in fig1, 3a and 3b shows that is rotary member for rotating)  and a guide member, the rotary member to receive the geared down rotary motion from the gear and in response to displace axially along the guide member by means of a screw threaded connection to the guide member (fig.3a-3b) (page.9, lines 20-26 and page.10, lines 2-13). 

 	Gavillet fails to teach the loading mechanism further comprises a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, the planetary gear train configured to gear down the rotary motion, an annular gear of the planetary gear train is arranged at an inner surface of the rotary member, an outer surface thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread, wherein the planetary gear train has a reduction ratio between 5 and 15.
Neeper teaches, a similar actuator unit, as shown in fig.10, the loading mechanism further comprises a planetary gear train (planar gear set 303 as shown in fig.10), the actuator unit (4 as shown in fig.1B) configured to supply rotary motion to the planetary gear train (planar gear set 303 as shown in fig.10), the planetary gear train configured to gear down the rotary motion (par.50, lines 1-10), an annular gear (3 as shown in fig.3b) of the planetary gear train (planar gear set 303 as shown in fig.10) is arranged at an inner surface of the rotary member (12 as shown in fig.3b), an outer surface (305 as shown in fig.10) thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread (fig.10 and 11 shows that screws are used to connect the outer surface 305 to another surface 301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). The combination Gavillet’s in view of Neeper fails to teach wherein the planetary gear train has a reduction ratio between 5 and 15.

Garr teaches, similar actuator with planetary gear, wherein the planetary gear train has a reduction ratio (par.52 and 54). Gavillet, in views Neeper and Garr, does not explicitly teach between 5 and 15.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, as modified by Neeper, to include the planetary gear train has a reduction ratio, as suggested and taught by Garr, because the planetary gear reduction allows a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear reduction that converts the lower torque higher RPM input into a high torque lower RPM output such that the gear reduction ratio determines the speed/torque conversion. Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Gavillet, in views Neeper and Garr, with specific ratio between 5 and 15, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)(par.52 and 54). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of allowing a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear reduction that converts the lower torque higher RPM input into a high torque lower RPM output such that the gear reduction ratio determines the speed/torque conversion (MPEP 2144.05). 	
For claim 16, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the linear actuator (3) comprises a crank driven by an annular gear (the gear on top of element 3 as shown in fig.3a and 3b), the crank driving a connecting linkage to generate the linear motion (page.9,lines 18-25).
For claim 17, Gavillet in view of  Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the linear actuator (3) comprises a rotary member and a guide member, the rotary member configured to remain translationally stationary with respect to a body of the extraction unit (2), the guide member displaces relative to the body of the extraction unit to transfer the linear motion to the capsule holder (40) (page.11, lines 18-25 and page.12, lines 18-25).
For claim 18, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the constraint unit (23 and 24) comprises a first guide member and a second guide member (page.11, lines 18-25 and page.12,lines 18-25).
For claim 21, Gavillet in view of Neeper, and Garr, teaches the invention as claimed and discussed above; but fails to teach wherein each of the one or more planet gears are rotatably driven directly by the sun gear via a gear mesh.
Neeper further teaches, as shown in fig.3B, wherein each of the one or more planet gears (6, 8, 10 as shown in fig.3B) are rotatably driven directly by the sun gear (105 as shown in fig.8C) via a gear mesh (par.48, lines 5-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include each of the one or more planet gears are rotatably driven directly by the sun gear, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al (WO 2012/123440) in views of Neeper (2011/0089709)  and Gianni (WO 2011/135479).
For claim 14, Gavillet teaches beverage preparation machine (fig.1 and 3a-3b) comprising an extraction unit (2) configured to extract an ingredient (50) of a beverage from a capsule (fig.1) (abstract), the extraction unit (2) comprising: a capsule holder (40) operable to move between a capsule receiving position and a capsule extraction position (the capsule holder moves for open position to receive the capsule and move to extract position) (page.12, lines 3-14); a capsule holder loading system (40) operable to actuate the capsule holder between the capsule receiving position and the capsule extraction position (page.12, lines 15-33) (fig.1 and 6a-7b), the capsule holder loading system (40) comprising an actuator unit (3 and 4) and a loading mechanism (23 and 24), the actuator unit to actuate the loading mechanism (page.9, lines 15-33 to page.10, lines 1-14) (fig.1 and 3a-3b); and the loading mechanism comprising a linear actuator (85 as shown in fig.7a and 7b), the loading mechanism further comprises a gear (4), the actuator unit (3 and 4) configured to supply rotary motion to the gear train (page.9, lines 15-25) (fig.1 and 3a-3b), the gear to gear down the rotary motion, the linear actuator (rotatory under element 27 as shown in fig.3b with rotatory on below of element 28 as shown in fig.3b acts as linear actuator for moving the capsule holder from back side 23 as shown in fig.3b to front side 24 as shown in fig.3b) to: receive the geared down rotary motion; convert the geared down rotary motion into linear motion and couple the linear motion to the capsule holder (page.10, lines 2-13), the beverage preparation machine further comprising a fluid supply to supply fluid to the extraction unit (2), a control system (11) to control the extraction unit (2) and fluid supply to extract the ingredient of the beverage from the capsule (5) (page.12, lines 10-30) (fig.1 and 3a-3b).
 	Gavillet fails to teach the loading mechanism further comprises a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, the planetary gear train configured to gear down the rotary motion and the beverage preparation machine comprising a module selected from the group consisting of a brewing module configured to house the extraction unit, a first module configured to house at least one of (i) a fluid heater or (ii) a fluid pump of the fluid supply, a second module configured to house one of (i) the fluid heater or (ii) the fluid pump when the other is housed in the first module, and combinations thereof.
Neeper teaches, similar actuator unit, as shown in fig.1B and 3B, the loading mechanism further comprises a planetary gear train (planar gear set 35 as shown in fig.3B), the actuator unit (4 as shown in fig.1B) configured to supply rotary motion to the planetary gear train (planar gear set 35 as shown in fig.3B), the planetary gear train configured to gear down the rotary motion (par.41, lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). The combination Gavillet’s in view of Neeper fails to teach a module selected from the group consisting of a brewing module configured to house the extraction unit, a first module configured to house at least one of (i) a fluid heater or (ii) a fluid pump of the fluid supply, a second module configured to house one of (i) the fluid heater or (ii) the fluid pump when the other is housed in the first module, and combinations thereof.

Gianni teaches, similar beverage preparation machine, the beverage preparation machine comprising a module (3  and 9 as shown in fig.1,9 and 11) selected from the group consisting of a brewing module configured to house the extraction unit (209a as shown in fig.1)(abstract), a first module (3 as shown in fig.1 and 9) configured to house at least one of (i) a fluid heater (59 as shown in fig.9) or (ii) a fluid pump of the fluid supply (57 as shown in fig.9) (page.9, lines 1-10), a second module (9 as shown in fig.1 and 11) configured to house one of (i) the fluid heater (127 as shown in fig.11) or (ii) the fluid pump (125 as shown in fig.11) when the other is housed in the first module, and combinations thereof (page,10, lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include models that houses fluid heater and water pump, as suggested and taught by Gianni, for purpose of allowing integration of different capabilities in the same system so as to prevent the purchase of different machines that are cumbersome and difficult to manage such as an espresso coffee machine and a drip coffee machine, or a separate emulsifying unit for making emulsified milk (Gianni, abstract). 

For claim 20, Gavillet in view of Neeper and Gianni teaches the invention as claimed and discussed above; but fails to teach wherein the actuator unit comprises a motor, and the motor and the planetary gear train are arranged in-line with each other.
Neeper further teaches, as shown in fig.1B and 3B, wherein the actuator unit (4 as shown in fig.1B) comprises a motor (par.41,lines 5-15), and the motor and the planetary gear train are arranged in-line with each other (planar gear set 35 as shown in fig.3B) (par.41, lines 1-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include the actuator unit comprises a motor, and the motor and the planetary gear train, as suggested and taught by Neeper, so that the pins move on radial paths relative to a central pivot axis, and the spacing between the pins can be varied to grip different size containers (par.38, lines 1-5). 

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-13, 16-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	 
Applicant argues that allegations do not establish any reason or motivation for the skilled artisan to modify the machine of Gavillet with the secondary references Wu, Neeper or Garr. However, the examiner respectfully disagrees with applicant because the prior art, Gavillet, is relied upon for disclosing the beverage preparation machines having an ingredient processing module for preparing a beverage with at least one ingredient supplied with a capsule, the machine comprises a positioner arranged to hold at least one capsule out of the ingredient processing module with a sensing arrangement adapted to detect an event related to the insertion by a user of a capsule and/or the presence of the capsule on or into the positioner and the machine is configured, upon detection of the event, to transfer the capsule to the ingredient processing module by using transfer means, and then to start the preparation of the beverage and a machine providing a convenient and safe solution to fully automate the preparation of a beverage furthermore, the actuator unit configured to actuate the loading mechanism such that the actuator units moves the capsule holder for receiving and extracting the capsule. However, Gavillet does not explicitly disclose what type of structure the actuator gear motor unit (3 and 4 as shown in fig.1) is or what type of gear is such as a planetary gear train, or a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread or planetary gear train reduction ratio. 
The new rejection of secondary references, Neeper teaches, similar actuator unit and describe the type of structure the actuator unit is such as that the actuator unit (4), as shown in figure 1B, includes a planetary gear train (planar gear set 35 as shown in fig.3B), that is used to provide motion to planetary gear unit so that the rotation of the actuator results in large output torque, an outer surface (305 as shown in fig.10) thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread (fig.10 and 11 shows that screws are used to connect the outer surface 305 to another surface 301) and furthermore,  Garr teaches, similar actuator with planetary gear, wherein the planetary gear train has a reduction ratio between 5 and 15 (par.52 and 54).  Consequently, it would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper because the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased, providing strong connection and fasteners means between the surface and allows a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear reduction that converts the lower torque higher RPM input into a high torque lower RPM output such that the gear reduction ratio determines the speed/torque conversion. 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Gavillet, is relied upon for disclosing the beverage preparation machines having an ingredient processing module for preparing a beverage with at least one ingredient supplied with a capsule, the machine comprises a positioner arranged to hold at least one capsule out of the ingredient processing module with a sensing arrangement adapted to detect an event related to the insertion by a user of a capsule and/or the presence of the capsule on or into the positioner and the machine is configured, upon detection of the event, to transfer the capsule to the ingredient processing module by using transfer means, and then to start the preparation of the beverage and a machine providing a convenient and safe solution to fully automate the preparation of a beverage furthermore, the actuator unit configured to actuate the loading mechanism such that the actuator units moves the capsule holder for receiving and extracting the capsule, The new rejection of secondary references, Neeper teaches, similar actuator unit and describe the type of structure the actuator unit is such as that the actuator unit (4), as shown in figure 1B, includes a planetary gear train (planar gear set 35 as shown in fig.3B), that is used to provide motion to planetary gear unit so that the rotation of the actuator results in large output torque, an outer surface (305 as shown in fig.10) thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread (fig.10 and 11 shows that screws are used to connect the outer surface 305 to another surface 301) and furthermore,  Garr teaches, similar actuator with planetary gear, wherein the planetary gear train has a reduction ratio between 5 and 15 (par.52 and 54). Therefore, the combination of references Gavillet with Neeper and Garr as discussed in the rejection fully meets all the claimed limitations.  

Applicant argues that the cited references alone or in combination fail to render the present claims obvious for claims 14 and 20. For example, the skilled artisan would not have combined the cited references to arrive at the claimed loading mechanism comprising a planetary gear train, the actuator unit configured to supply rotary motion to motion. However, the examiner respectfully disagrees with applicant because the prior art, Gavillet, is relied upon for disclosing the beverage preparation machines having an ingredient processing module for preparing a beverage with at least one ingredient supplied with a capsule, the machine comprises a positioner arranged to hold at least one capsule out of the ingredient processing module with a sensing arrangement adapted to detect an event related to the insertion by a user of a capsule and/or the presence of the capsule on or into the positioner and the machine is configured, upon detection of the event, to transfer the capsule to the ingredient processing module by using transfer means, and then to start the preparation of the beverage and a machine providing a convenient and safe solution to fully automate the preparation of a beverage furthermore, the actuator unit configured to actuate the loading mechanism such that the actuator units moves the capsule holder for receiving and extracting the capsule. However, Gavillet does not explicitly disclose what type of structure the actuator gear motor unit (3 and 4 as shown in fig.1) is or what type of gear is such as a planetary gear train. 
The secondary references, Neeper teaches, similar actuator unit and describe the type of structure the actuator unit is such as that the actuator unit (4), as shown in figure 1B, includes a planetary gear train (planar gear set 35 as shown in fig.3B), that is used to provide motion to planetary gear unit so that the rotation of the actuator results in large output torque, and furthomore, Gianni teaches, similar beverage preparation machine, of a module (3  and 9 as shown in fig.1,9 and 11) that is selected from a brewing module configured to house the extraction unit (209a as shown in fig.1)(abstract), a first module (3 as shown in fig.1 and 9) configured to house at least one of (i) a fluid heater (59 as shown in fig.9) or (ii) a fluid pump of the fluid supply (57 as shown in fig.9) (page.9, lines 1-10), a second module (9 as shown in fig.1 and 11) configured to house one of (i) the fluid heater (127 as shown in fig.11) or (ii) the fluid pump (125 as shown in fig.11) when the other is housed in the first module, and combinations thereof (page,10, lines 32-35).  Consequently, it would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Neeper because the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased, providing strong connection and fasteners means between the surface and allows a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear reduction that converts the lower torque higher RPM input into a high torque lower RPM output such that the gear reduction ratio determines the speed/torque conversion. 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Gavillet with Neeper and Gianni as discussed in the rejection fully meets all the claimed limitations.  
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761